DETAILED ACTION
Claims 1-26 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 26 the meets the three prong test and is interpreted under 112(f). 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

“a recurrent neural network autoencoder module configured to identify . . .” in claim 21; 
 “the recurrent neural network autoencoder module is further configured to identify . . .” in claim 23;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 6, 7, 9, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz et al. (US 9,185,095, hereinafter Moritz), in view of Zhang et al. (US 2016/0155136, hereinafter Zhang), further in view of Lee et al. (US 2002/0099649, hereinafter Lee).

As per claim 1, Moritz teaches a computer implemented method comprising:
detecting a deviation from prior activity, inconsistent with current conditions (i.e., identifying variations between behavioral characteristics of the user interactions observed during the current session and a behavior profile previously developed based on prior usage patterns of the user, see at least column 1, lines 47-55), by a participant in a data transaction processing system in which data items are transacted by a hardware matching processor that matches electronic data transaction request messages for the same one of the data items based on multiple transaction parameters from different client computers over a data communication network (i.e., interactions are compared to normal patterns of interactions identified by the behavior profile, behavior profile may be generated based on transition information relating to past transactions, such as the channels used, channels include dedicated personal computers, mobile device, POS device, see at least Fig. 1, column 4, lines 60-67, column 5, line 65 – column 6, line 50, column 7, lines 35-40) by: 
identifying, by an activity module, in a memory, historic transaction data for the participant and historic external factor data (i.e., historical usage data used to generate behavioral profile, usage data includes authentication logs, clicktrail data (includes transactions logs), user across channel business process history (includes transaction records), see at least column 7, lines 26-48, column 11, line 42 – column 12, line 67), wherein the historical external factor data 
identifying, by the activity module, one or more patterns in the historic transaction data and the historic external factor data using a structured neural network (i.e., behavior profiles may be generated based on transaction information related to past transactions, information related to user’s account, user’s common behavioral profile may be developed using neural networks, see at least column 7, lines 27-48, column 17, lines 34-64), the structured neural network comprising a layered plurality of interconnected processing nodes (see at least Fig. 4), the one or more patterns indicative of historical normal activity by the participant in relation to the historic external factor data (i.e., behavior profiles to document normal usage patterns for the user, see at least column 7, lines 27-48); 
receiving, by the activity module, from the participant, an electronic data transaction request message comprising data indicative of a current transaction specifying a value (i.e., engage in a contact with a user, the contact may include a request for the user to engage in an activity, request include amount of money, see at least column 10, lines 20-25, column 21, lines 37-54, column 23, lines 13-26), and storing the electronic data transaction request message in the memory (i.e., record interactions, see at least column 21, line 44-46); 
calculating, by the activity module, current external factor data (i.e., generate current usage pattern using information including information specific to a current session, see at least column 7, lines 21-25, column 21, lines 44-46); 

generating, by the activity module, an abnormality score for the electronic data transaction based on the comparison (i.e., estimate the distance of the user’s behavior from prior usage patterns, see at least column 22, line 65 – column 23, line 5); and 
generating, by the activity module, an alert when the abnormality score exceeds a first threshold (i.e., challenge level module determines a challenge level for the user based on distance threshold, the challenge levels may result in noting suspicious activity, disallowing the user to proceed with the session, see at least column 19, line 36 – column 20, line 6). 
Moritz does not explicitly teach wherein each connection of the plurality of interconnected processing nodes to another may be dynamically weighted.
Zhang teaches each connections of a plurality of interconnected processing nodes to another may be dynamically weighted (i.e., Fig. 1, [0030], weights can be tuned, see at least [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that each connection of the plurality of interconnected processing nodes to another may be dynamically weighted as similarly taught by Zhang so that the weights can be tuned when the model is not performing as well (see at least [0042] of Zhang).
Moritz does not explicitly teach specifying data indicative of a current transaction specifying a product, quantity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz specifying data indicative of a current transaction specifies a product and quantity as taught by Lee because Moritz’s system applies to purchases (see at least column 21, lines 401-42 of Moritz) and it is known that data specifying a product and quantity is useful in identifying fraudulent consumer credit card transactions for buyer purchases (see at least [0035], [0117], [0152] of Lee).

As per claim 6, Moritz teaches updating, by the activity module, the historic transaction data for the participant and historic external factor data with the current transaction data and current external factors (i.e., the behavior profile is updated with information from the current session, further establishing patterns of the user, see at least column 21, lines 63-65).

As per claim 7, Moritz teaches prohibiting, by the activity module, the current transaction from being processed when the abnormality score exceeds a second threshold (i.e., challenge level module determines a challenge level for the user based on distance threshold, the challenge levels may result in noting suspicious activity, disallowing the user to proceed with the session, see at least column 19, line 36 – column 20, line 6).  
As per claim 9, Moritz does not explicitly teach wherein the historic transaction data for the participant comprising data relating to a single or related set of products. 
Lee teaches historic transaction data for the participant comprising data relating to a single or related set of products (i.e., scoring request for a transaction, fields used to define a scoring request includes SKU number or product ID of the ordered item, the number of units ordered, unit price of the ordered product, historical data contains the same type of information that merchants transmit to the scoring server for each transaction, see at least [0044], [0117], [0152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that the historic transaction data for the participant comprising data relating to a single or related set of products as taught by Lee because Moritz’s system applies to purchases (see at least column 21, lines 401-42 of Moritz) and it is known that data relating to a single or related set of products is useful in identifying fraudulent consumer credit card transactions for buyer purchases (see at least [0035], [0117], [0152] of Lee).

As per claim 10, Moritz teaches calculating, by the activity module, a participant risk profile including the data indicative of a current transaction (i.e., generate current usage pattern using information including information specific to a current session, see at least column 7, lines 21-25, column 21, lines 44-46); wherein the one or more patterns represent a historical participant risk profile (i.e., behavior profiles, see at least column 7, lines 27-48, column 11, line 42 – column 12, line 67); wherein the participant risk profile is compared with the historical participant risk profile and the current external factor data (i.e., analyze the current user 

As per claim 26, the limitations recited in this computer system claim are substantially similar to the limitations recited in claim 1.  Therefore, claim 26 is rejected using the same reasons as claim 1. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Zhang, further in view of Lee, further in view of Xiong et al. “Recognition of geochemical anomalies using a deep autoencoder network” (hereinafter Xiong).

As per claim 2, Moritz teaches comparing, by the structured neural network, the data with the historic transaction data for the participant and historic external factor data (i.e., neural networks for anomaly detection, analyze the current user interactions and behaviors and compares these interactions with the interactions and behaviors that are predicted based on the behavioral profile, see at least column 17, lines 34-53, column 22, lines 59-64); and 
identifying, by the structured neural network, the one or more patterns in the layered plurality of interconnected processing nodes when the data is within a predefined distance of the historic transaction data for the participant and historic external factor data (i.e., neural networks for anomaly detection, clustering to detect outliers, see at least column 12, lines 14-61, column 17, lines 34-53, column 18, line 54-11).
Moritz does not explicitly teach wherein identifying the one or more patterns comprises: encoding, by the structured neural network, the historic transaction data for the participant and 
Zhang teaches identifying one or more patterns comprises: encoding, by a structured neural network, the historic transaction data for the participant using a layer of the layered plurality of interconnected processing nodes (i.e., receive transaction data, encode input, see at least [0017], [0030]-[0032]); 
decoding, by the structured neural network, the encoded data using second layer of the layered plurality of interconnected processing nodes (i.e., decoder that reconstructs the input, see at least [0030], [0054]); 
comparing and identifying is using the decoded data (see at least Fig. 2, Fig. 4, [0038], [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that identifying the one or more patterns comprises: encoding, by the structured neural network, the historic transaction data for the participant and historic external factor data using a plurality of first layers of the layered plurality of interconnected processing nodes; decoding, by the structured neural network, the encoded data using a plurality of second layers of the layered plurality of interconnected processing nodes; comparing and identifying is using the decoded data, and the comparing and identifying is using the decoded data as similarly taught by Zhang to enhance the diagnostic capability of models with auto-encoder technology that is able to learn a neural network to reproduce the original input data and minimize the reconstruction error, and it offers a strong 
Moritz and Zhang does not explicitly teach a plurality of first layers a plurality of second layers.
Xiong teaches deep autoencoder network with a plurality of first layers and a plurality of second layers (see at least page 76, section 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz and Zhang to have a plurality of first layers a plurality of second layers as similarly taught by Xiong because multi-layered neural networks have been available, and Moritz teaches that the neural network can be configured with any number of hidden layers (see at least column 17, lines 54-64 of Moritz). 

As per claim 3, Moritz does not explicitly teach wherein the plurality of first layers comprise a decreasing number of nodes in each layer of the plurality of first layers, and the plurality of second layers comprise an increase number of nodes in each layer of the plurality of second layers.
Xiong teaches wherein the plurality of first layers comprise a decreasing number of nodes in each layer of the plurality of first layers, and the plurality of second layers comprise an increase number of nodes in each layer of the plurality of second layers (see at least page 76, section 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz and Zhang such that the plurality of first layers comprise a decreasing number of nodes in each layer of the plurality of first layers, and 

As per claim 4, Moritz does not explicitly teach wherein only the outputs of the smallest layer of the plurality of first layers is connected to the largest layer of the plurality of second layers. 
Xiong teaches wherein the wherein only the outputs of the smallest layer of the plurality of first layers is connected to the largest layer of the plurality of second layers. (see at least page 76, section 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz and Zhang such that the wherein only the outputs of the smallest layer of the plurality of first layers is connected to the largest layer of the plurality of second layers as similarly taught by Xiong because Moritz teaches different neural networks can be selected (see at least column 17, lines 54-64 of Moritz), and thus Moritz’s neural network could be an autoencoder because autoencoder neural network is able to learn a neural network to reproduce the original input data and minimize the reconstruction error, and it offers a strong indication of whether the data on which the model was trained is faithfully .

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Zhang, further in view of Lee, further in view of Malhorta et al. “Long Short Term Memory Networks for Anomaly Detection in Time Series” (hereinafter Malhorta).

As per claim 5, Moritz does not explicitly teach wherein the layered plurality of interconnected processing nodes comprises a plurality of long short term memory nodes. 
Malhorta teaches layered plurality of interconnected processing nodes comprises a plurality of long short term memory nodes (i.e., long short term memory networks for anomaly detection, see at least page 89, abstract, paragraph 1, pages 90-91, section 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz, Zhang, and Lee such that the layered plurality of interconnected processing nodes comprises a plurality of long short term memory nodes as similarly taught by Malhorta because Moritz teaches different neural networks can be selected (see at least column 17, lines 54-64 of Moritz), and thus Moritz’s neural network could be an long short term memory network because Long Short Term Memory (LSTM) networks have been demonstrated to be particularly useful for learning sequences containing longer term patterns of unknown length (see at least abstract of Malhorta).

As per claim 8, Moritz does not explicitly teach wherein the interconnected processing nodes comprise long short term memory units. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz, Zhang, and Lee such that interconnected processing nodes comprise long short term memory unit as similarly taught by Malhorta because Moritz teaches different neural networks can be selected (see at least column 17, lines 54-64 of Moritz), and thus Moritz’s neural network could be an long short term memory network because Long Short Term Memory (LSTM) networks have been demonstrated to be particularly useful for learning sequences containing longer term patterns of unknown length (see at least abstract of Malhorta).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Zhang, further in view of Lee, further in view of Schwartz (US 2014/0316984, hereinafter Schwartz).

As per claim 11, Moritz does not explicitly teach wherein the participant risk profile is calculated as a function of a value at risk function that indicates a probability of occurrence of loss by a certain factor by a certain amount of time. 
Schwartz teaches participant risk profile is calculated as a function of a value at risk function that indicates a probability of occurrence of loss by a certain factor by a certain amount of time (i.e., generate risk score, potential loss of business from that customer or to that retailer for the transaction due to poor customer experience if transaction is declined, cost of the lost 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that the participant risk profile is calculated as a function of a value at risk function that indicates a probability of occurrence of loss by a certain factor by a certain amount of time as similarly taught by Schwartz because Moritz considers loss when determining whether to flag transaction for review (see at least column 12, lines 5-9 of Moritz) and thus it would have been obvious to calculations known in the art to determine loss.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Zhang.

As per claim 12, Moritz teaches a computer implemented method comprising: 
detecting a deviation from prior activity, inconsistent with current conditions ((i.e., identifying variations between behavioral characteristics of the user interactions observed during the current session and a behavior profile previously developed based on prior usage patterns of the user, see at least column 1, lines 47-55), by a participant in a data transaction processing system in which data items are transacted by a hardware matching processor that matches electronic data transaction request messages for the same one of the data items based on multiple transaction parameters from different client computers over a data communication network (i.e., interactions are compared to normal patterns of interactions identified by the behavior profile, 
calculating, by a risk processor, a plurality of risk profiles for the participant for a plurality of time periods (i.e., behavioral characteristics of the user interaction observed during the current session, one or more sessions, see at least column 1, lines 46-58, column 3, lines 26-31, column 21, lines 63-65); the plurality of risk profiles based on a plurality of historical participant parameters (i.e., user behavioral profile based on user profile and demographic data, see at least column 3, lines 26-36); 
calculating, by the risk processor, a plurality of external risk profiles for the plurality of time periods, the plurality of external risk profiles based on a plurality of historical external parameters (i.e., information relating to known risks, demographic data of others, see at least column 10, line 3 – column 12, line 67), wherein the historical external factor data includes data relating to transactions by other participants (i.e., demographic data may be used in establishing behavioral profiles for users with relatively little history, a behavioral profile may initially be generated using demographic data of others that are similar to the user, individuals with similar demographic profiles are more likely to have similar web behaviors, see at least column 12, lines 30-61);
identifying, by a structured neural network a plurality of patterns between the plurality of risk profiles and plurality of external risk profiles (i.e., behavior profiles may be generated, see at least column 7, lines 27-48, column 17, lines 34-64); the structured neural network comprising a layered plurality of interconnected processing nodes (see at least Fig. 4)

calculating, by the risk processor, a current external factor risk profile as a function of current external parameters (i.e., generate current usage pattern using information including information specific to a current session, see at least column 7, lines 21-25, column 21, lines 44-46); 
generating, by the risk processor, a current risk profile for the participant comprising at least the data for the new transaction (i.e., generate current usage pattern, see at least column 7, lines 21-25, column 21, lines 44-46); 
comparing, by the risk processor, the current risk profile, current external factor risk profile, the plurality of risk profiles, and the plurality of external risk profiles using the plurality of patterns (i.e., analyze the current user interactions and behaviors and compares these interactions with the interactions and behaviors that are predicted based on the behavioral profile, see at least column 22, lines 59-64); 
calculating, by the risk processor, an abnormality score based on the comparison (i.e., estimate the distance of the user’s behavior from prior usage patterns, see at least column 22, line 65 – column 23, line 5); and 
generating, by the risk processor, an alert when the abnormality score exceeds a threshold (i.e., challenge level module determines a challenge level for the user based on distance threshold, the challenge levels may result in noting suspicious activity, disallowing the user to proceed with the session, see at least column 19, line 36 – column 20, line 6). 

Zhang teaches each connections of a plurality of interconnected processing nodes to another may be dynamically weighted (i.e., Fig. 1, [0030], weights can be tuned, see at least [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that each connection of the plurality of interconnected processing nodes to another may be dynamically weighted as similarly taught by Zhang so that the weights can be tuned when the model is not performing as well (see at least [0042] of Zhang).

As per claim 17, Moritz teaches updating, by the structured neural network, the plurality of patterns using the data indicative of the new transaction and the current external parameters (i.e., he behavior profile is updated with information from the current session, further establishing patterns of the user, see at least column 21, lines 63-65).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Zhang, further in view of Schwartz.

As per claim 13, Moritz does not explicitly teach wherein calculating the plurality of risk profiles comprises calculating using a value at risk function that indicates a probability of occurrence of loss by a certain factor by a certain amount of time. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that calculating the plurality of risk profiles comprises calculating using a value at risk function that indicates a probability of occurrence of loss by a certain factor by a certain amount of time as similarly taught by Schwartz because Moritz considers loss when determining whether to flag transaction for review (see at least column 12, lines 5-9 of Moritz) and thus it would have been obvious to calculations known in the art to determine loss.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Zhang, further in view of Xiong.

As per claim 14, Moritz teaches comparing, by the structured neural network, the data with the plurality of risk profiles and plurality of external risk profiles (i.e., neural networks for anomaly detection, analyze the current user interactions and behaviors and compares these interactions with the interactions and behaviors that are predicted based on the behavioral profile, see at least column 17, lines 34-53, column 22, lines 59-64); and 

Moritz does not explicitly teach wherein identifying the one or more patterns comprises: encoding, by the structured neural network, the plurality of risk profiles and plurality of external risk profiles using a plurality of first layers of the layered plurality of interconnected process nodes; decoding, by the structured neural network, the encoded data using a plurality of second layers of the layered plurality of interconnected processing nodes; comparing and identifying is using the decoded data. 
Zhang teaches identifying one or more patterns comprises: encoding, by a structured neural network, data using a layer of the layered plurality of interconnected processing nodes (i.e., receive transaction data, encode input, see at least [0017], [0030]-[0032]); 
decoding, by the structured neural network, the encoded data using second layer of the layered plurality of interconnected processing nodes (i.e., decoder that reconstructs the input, see at least [0030], [0054]); 
comparing and identifying is using the decoded data (see at least Fig. 2, Fig. 4, [0038], [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such encoding, by the structured neural network, the plurality of risk profiles and plurality of external risk profiles using a layer of the layered plurality of interconnected process nodes; decoding, by the structured neural network, 
Moritz and Zhang does not explicitly teach a plurality of first layers a plurality of second layers.
Xiong teaches deep autoencoder network with a plurality of first layers and a plurality of second layers (see at least page 76, section 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz and Zhang to have a plurality of first layers a plurality of second layers as similarly taught by Xiong because multi-layered neural networks have been available, and Moritz teaches that the neural network can be configured with any number of hidden layers (see at least column 17, lines 54-64 of Moritz). 

As per claim 15, Moritz does not explicitly teach wherein the plurality of first layers comprise a decreasing number of nodes in each layer of the plurality of first layers, and the plurality of second layers comprise an increase number of nodes in each layer of the plurality of second layers.
Xiong teaches wherein the plurality of first layers comprise a decreasing number of nodes in each layer of the plurality of first layers, and the plurality of second layers comprise an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz and Zhang such that the plurality of first layers comprise a decreasing number of nodes in each layer of the plurality of first layers, and the plurality of second layers comprise an increase number of nodes in each layer of the plurality of second layers as similarly taught by Xiong because Moritz teaches different neural networks can be selected (see at least column 17, lines 54-64 of Moritz), and thus Moritz’s neural network could be an autoencoder because autoencoder neural network is able to learn a neural network to reproduce the original input data and minimize the reconstruction error, and it offers a strong indication of whether the data on which the model was trained is faithfully reproduced (see at least [0027] of Zhang), and the autoencoder would have typical autoencoder characteristics as taught by Xiong.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Zhang, further in view of Malhorta.

As per claim 16, Moritz does not explicitly teach wherein the layered plurality of interconnected processing nodes comprises a plurality of long short term memory nodes. 
Malhorta teaches layered plurality of interconnected processing nodes comprises a plurality of long short term memory nodes (i.e., long short term memory networks for anomaly detection, see at least page 89, abstract, paragraph 1, pages 90-91, section 2).
.

Claims 18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Williams et al. (US 2015/0254555, hereinafter Williams), further in view of Zhang.

As per claim 18, Moritz teaches a computer implemented comprising: 
detecting a deviation from prior activity, inconsistent with current conditions, by a participant in a data transaction processing system by (i.e., identifying variations between behavioral characteristics of the user interactions observed during the current session and a behavior profile previously developed based on prior usage patterns of the user, see at least column 1, lines 47-55): 
storing historic participant transaction data and historic external factor data in memory (i.e., historical usage data used to generate behavioral profile, usage data includes authentication logs, clicktrail data (includes transactions logs), user across channel business process history (includes transaction records), see at least column 7, lines 26-48, column 11, line 42 – column 
identifying one or more patterns between the historic participant transaction data and historic external factor data using a neural network comprising a layered plurality of interconnected processing nodes (i.e., behavior profiles may be generated based on transaction information related to past transactions, information related to user’s account, user’s common behavioral profile may be developed using neural networks, see at least Fig. 4, column 7, lines 27-48, column 17, lines 34-64); 
receiving current transaction data from the participant value (i.e., engage in a contact with a user, the contact may include a request for the user to engage in an activity, see at least column 10, lines 20-25, column 21, lines 37-54, column 23, lines 13-26); 
calculating using the one or more patterns, an abnormality score based on a similarity between the current transaction data and the historic participant transaction (i.e., generate current usage pattern using information including information specific to a current session, see at least column 7, lines 21-25, column 21, lines 44-46); and 
generating an alert when the abnormality score exceeds a threshold (i.e., estimate the distance of the user’s behavior from prior usage patterns, see at least column 22, line 65 – column 23, line 5). 

Williams teaches recurrent neural network autoencoder (i.e., model structure may include auto-encoders, recurrent network structures, a specification of a combination of the machine learning models, see at least [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that the neural network is a recurrent neural network autoencoder as similarly taught by Xiong because Moritz teaches different neural networks can be selected (see at least column 17, lines 54-64 of Moritz), and thus Moritz’s neural network could be an a recurrent neural network autoencoder to take advantage of features provided by the neural network such as using an autoencoder to reduce dimensionality of the data (see at least [0097] of Williams).
Zhang teaches each connections of a plurality of interconnected processing nodes to another may be dynamically weighted (i.e., Fig. 1, [0030], weights can be tuned, see at least [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that each connection of the plurality of interconnected processing nodes to another may be dynamically weighted as similarly taught by Zhang so that the weights can be tuned when the model is not performing as well (see at least [0042] of Zhang).

As per claim 20, Moritz teaches wherein historic participant transaction data comprises transactions that do not exceed a predefined risk threshold (i.e., normal usage patterns, see at least column 5, lines 3-14, column 7, lines 32-48).

As per claim 21, Moritz teaches a computer system for detecting a deviation from prior activity, inconsistent with current conditions, by a participant (see at least column 1, lines 47-50), the computer system comprising:
a memory store configured to store a plurality of historic transactions and a plurality of historic external factors (i.e., historical usage data used to generate behavioral profile, usage data includes authentication logs, clicktrail data (includes transactions logs), user across channel business process history (includes transaction records), see at least column 7, lines 26-48, column 11, line 42 – column 12, line 67), wherein the historical external factor data includes data relating to transactions by other participants (i.e., demographic data may be used in establishing behavioral profiles for users with relatively little history, a behavioral profile may initially be generated using demographic data of others that are similar to the user, individuals with similar demographic profiles are more likely to have similar web behaviors, see at least column 12, lines 30-61); 
a neural network autoencoder module configured to identify one or more patterns in the plurality of historic transactions and the plurality of historic external factors network (i.e., behavior profiles may be generated based on transaction information related to past transactions, information related to user’s account, user’s common behavioral profile may be developed using neural networks, see at least column 7, lines 27-48, column 17, lines 34-64); the neural network module comprising a layered plurality of interconnected processing nodes (see at least Fig. 4);

a message transmitter configured to transmit an alert message when the similarity score of the new transaction does not exceed a threshold (i.e., challenge level module determines a challenge level for the user based on distance threshold, the challenge levels may result in noting suspicious activity, disallowing the user to proceed with the session, requiring user to provide additional information, see at least column 19, line 36 – column 20, line 35). 
Moritz does not explicitly teach recurrent neural network autoencoder, wherein each connection of the plurality of interconnected processing nodes to another may be dynamically weighted.
Williams teaches recurrent neural network autoencoder (i.e., model structure may include auto-encoders, recurrent network structures, a specification of a combination of the machine learning models, see at least [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that the neural network is a recurrent neural network autoencoder as similarly taught by Xiong because Moritz teaches different neural 
Zhang teaches each connections of a plurality of interconnected processing nodes to another may be dynamically weighted (i.e., Fig. 1, [0030], weights can be tuned, see at least [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that each connection of the plurality of interconnected processing nodes to another may be dynamically weighted as similarly taught by Zhang so that the weights can be tuned when the model is not performing as well (see at least [0042] of Zhang).
	
As per claim 23, Moritz teaches wherein the recurrent neural network autoencoder module is further configured to identify one or more updated patterns in the plurality of historic transactions, the plurality of historic external factors, the new transaction data, and the plurality of current external factors.

As per claim 24, Moritz teaches wherein the risk processor is further configured to calculate a risk profile for the new transaction and analyze the risk profile using the one or more patterns. 
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Williams, further in view of Zhang, further in view of Malhorta.

As per claim 19, Moritz does not explicitly teach wherein the layered plurality of interconnected processing nodes comprises a plurality of long short term memory nodes. 
Malhorta teaches layered plurality of interconnected processing nodes comprises a plurality of long short term memory nodes (i.e., long short term memory networks for anomaly detection, see at least page 89, abstract, paragraph 1, pages 90-91, section 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz, Zhang, and Lee such that the layered plurality of interconnected processing nodes comprises a plurality of long short term memory nodes as similarly taught by Malhorta because Moritz teaches different neural networks can be selected (see at least column 17, lines 54-64 of Moritz), and thus Moritz’s neural network could be an long short term memory network because Long Short Term Memory (LSTM) networks have been demonstrated to be particularly useful for learning sequences containing longer term patterns of unknown length (see at least abstract of Malhorta).

As per claim 22, the limitations recited in this claim are substantially similar to claim 19.  Therefore, claim 22 is rejected using the same reasons as claim 19.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Moritz, in view of Williams, further in view of Zhang, further in view of Schwartz.

As per claim 25, Moritz teaches wherein the risk profile comprises a value at risk factor 
Moritz does not explicitly teach wherein the participant risk profile is calculated as a function of a value at risk factor review (see at least column 12, lines 5-9 of Moritz). 
Moritz does not explicitly teach that indicates a probability of occurrence of loss by a certain factor by a certain amount of time. 
Schwartz teaches a value at risk factor that indicates a probability of loss by a certain amount of time (i.e., generate risk score, potential loss of business from that customer or to that retailer for the transaction due to poor customer experience if transaction is declined, cost of the lost transaction, aggregate cost of loss to retailer over a specified period of time if the customer is a regular customer and never returns thereafter as a result of transaction being declined, likelihood that customer will become a repeat customer, see a least [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moritz such that a value at risk factor indicates a probability of loss by a certain amount of time as similarly taught by Schwartz because Moritz considers loss when determining whether to flag transaction for review (see at least column 12, lines 5-9 of Moritz) and thus it would have been obvious to calculations known in the art to determine loss.

Response to Arguments
Interpretation of claims  §112(f): 
Applicant argued that the terms “neural network autoencoder module”, “risk processor,” and “message transmitter” all include structural modifiers that would be understood in the technical arts. 


Rejection of claims under §103: 
As per independent claims 1, 12, 18, 21, and 26, Applicant argued that Moritz, Zhang, and Lee do not teach “identifying ... historic transaction data for the participant and historic external factor data, wherein the historic external factor data includes data relating to transactions by other participants.”  Applicant argued that in each of the cited references, the only data used is the customer’s data, they do not consider external factors.
Applicant’s arguments have been fully considered, but are not persuasive.  Moritz teaches demographic data may be used in establishing behavioral profiles for users with relatively little history and a behavioral profile may initially be generated using demographic data of others that are similar to the user (see at least column 12, lines 30-61).  Zhang teaches fraud consortium models are built by selecting clients that are geographically close, with similar customer spending behaviors and similar fraud patterns (see at least [0009]).  Lee teaches scoring model learns what patterns of transaction are indicative of non-fraudulent and fraudulent behavior and the scoring model models general characteristics of fraudulent orders, normal customer behavior at the merchant’s site (see at least [0115], [0116].  Thus, Moritz, Zhang, and Lee each teach external factors includes data relating to transactions by other participants.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121